 Case 2:14-cr-00712-SJO-TJH Document 163 Filed 04/06/20 Page 1 of 32 Page ID #:2116



1    NICOLA T. HANNA
     United States Attorney
2    BRANDON D. FOX
     Assistant United States Attorney
3    Chief, Criminal Division
     RANEE A. KATZENSTEIN (Cal. Bar No. 187111)
4    Assistant United States Attorney
     Chief, Major Frauds Section
5    PAUL G. STERN (Cal. Bar. No. 162734)
     Assistant United States Attorney
6    Senior Trial Attorney
     Environmental and Community Safety Crimes Section
7         1100/1300 United States Courthouse
          312 North Spring Street
8         Los Angeles, California 90012
          Telephone: (213) 894-2432/0715
9         Facsimile: (213) 894-6269
          E-mail:    ranee.katzenstein@usdoj.gov
10                   paul.stern@usdoj.gov

11
     Attorneys for Plaintiff
12   UNITED STATES OF AMERICA

13
                            UNITED STATES DISTRICT COURT
14
                      FOR THE CENTRAL DISTRICT OF CALIFORNIA
15
     UNITED STATES OF AMERICA,               No. CR 14-712-SJ0
16
               Plaintiff,                    UNITED STATES’ OPPOSITION TO
17                                           DEFENDANT JOEL BARRY GILLIS’
                    v.                       UNEXHAUSTED EX PARTE APPLICATION
18                                           TO REDUCE SENTENCE PURSUANT TO 18
     JOEL BARRY GILLIS,                      U.S.C. § 3582(C)(1)(A)
19
               Defendant.
20

21

22        Plaintiff United States of America, by and through its counsel
23   of record, the United States Attorney for the Central District of
24   California and Assistant United States Attorneys Ranee A. Katzenstein
25   and Paul G. Stern, hereby files this opposition to defendant JOEL
26   BARRY GILLIS’ (“defendant”) unexhausted ex parte application to
27   reduce his sentence pursuant to 18 U.S.C. § 3582(c)(1)(A).           The
28   government asks this Court to dismiss or grant a stay of the
 Case 2:14-cr-00712-SJO-TJH Document 163 Filed 04/06/20 Page 2 of 32 Page ID #:2117



1    application to afford the Bureau of Prisons an opportunity to

2    consider, first, the Court’s March 31, 2020, recommendation of a

3    temporary furlough so defendant can serve his sentence in home

4    detention during the pendency of the current COVID-19 pandemic; and,

5    second, defendant’s recently made request for compassionate release

6    pursuant to 18 U.S.C. § 3582(c)(1).        Even if the Court reaches the

7    merits of the instant application for compassionate release, however,

8    the ex parte application as framed must be denied.
9         This opposition is based upon the attached memorandum of points

10   and authorities, the files and records in this case, and such further

11   evidence and argument as the Court may permit.

12
     Dated:   April 6, 2020                      Respectfully submitted,
13
                                                 NICOLA T. HANNA
14                                               United States Attorney

15                                               BRANDON D. FOX
                                                 Assistant United States
16                                               Attorney
                                                 Chief, Criminal Division
17

18                                                     /s/
                                                 RANEE A. KATZENSTEIN
19                                               PAUL G. STERN
                                                 Assistant United States
20                                               Attorneys

21                                               Attorneys for Plaintiff
                                                 UNITED STATES OF AMERICA
22

23

24

25

26

27

28

                                            2
 Case 2:14-cr-00712-SJO-TJH Document 163 Filed 04/06/20 Page 3 of 32 Page ID #:2118



1                                 TABLE OF CONTENTS
2    DESCRIPTION                                                                PAGE

3    TABLE OF AUTHORITIES.............................................. iii

4    I.    INTRODUCTION...................................................1

5    II.   STATEMENT OF FACTS.............................................2

6          A.   Defendant’s Pleas and Sentence............................2

7          B.   Defendant’s Offense Conduct...............................3

8          C.   Incarceration and Projected Release Date..................5

9          D.   Defendant’s Request for Furlough Recommendation and
                Actions Thereon...........................................5
10
           E.   Defendant’s Current Application for Compassionate
11              Release and Failure to Exhaust Administrative Remedies....6

12         F.   The Bureau of Prisons’ and Congress’s Response to
                COVID-19..................................................6
13
                1.   COVID-19-specific safety precautions.................6
14
                2.   Administrative options available to inmates..........9
15
     III. LEGAL FRAMEWORK FOR COMPASSIONATE RELEASE.....................12
16
     IV.   ARGUMENT......................................................15
17
           A.   Defendant Has Failed to Exhaust Administrative
18              Remedies, Thus Depriving this Court of Authority to
                Consider His Claims......................................15
19
                1.   Defendant has not waited the requisite number of
20                   days to allow the BOP to consider his claims........15

21              2.   Failure to exhaust cannot be excused................16

22         B.   Defendant Has Failed to Demonstrate an “Extraordinary
                and Compelling” Reason to Allow Release in His Case......19
23
                1.   Defendant Must Show an Extraordinary and
24                   Compelling Reason to Obtain Compassionate Release...19

25              2.   Defendant’s Individual Circumstances Do Not
                     Support An Early Termination of Defendant’s
26                   Sentence............................................21

27         C.   If Defendant Were Otherwise Eligible, 18 U.S.C. §
                3553(a) Factors Do Not Support a Shorter Sentence........23
28

                                            i
 Case 2:14-cr-00712-SJO-TJH Document 163 Filed 04/06/20 Page 4 of 32 Page ID #:2119



1                          TABLE OF CONTENTS (CONTINUED)
2    DESCRIPTION                                                                PAGE

3    V.   CONCLUSION....................................................24

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                           ii
 Case 2:14-cr-00712-SJO-TJH Document 163 Filed 04/06/20 Page 5 of 32 Page ID #:2120



1                               TABLE OF AUTHORITIES
2    DESCRIPTION                                                            PAGE(S)

3    CASES
4    Barron v. Ashcroft,
       358 F.3d 674 (9th Cir. 2004) ..................................... 18
5

6    Bowles v. Russell,
       551 U.S. 205 (2007) .............................................. 16
7
     Dillon v. United States,
8      560 U.S. 817 (2010) .......................................... passim

9    Eberhart v. United States,
       546 U.S. 12 (2005) .............................................. 16
10
     Fort Bend County v. Davis,
11
       139 S. Ct. 1843 (2019) ........................................... 16
12
     Landgraf v. USI Film Prods.,
13     511 U.S. 244 (1994) .............................................. 16

14   Meyers v. Bethlehem Shipping Corp.,
       303 U.S. 41 (1938) ............................................... 17
15
     Reeb v. Thomas,
16     636 F.3d 1224 (9th Cir. 2011) ..................................... 9
17   Ross v. Blake,
18     136 S. Ct. 1850 (2016) ........................................... 17

19   Shaw v. Bank of America Corp.,
       946 F.3d 533 (9th Cir. 2019) ............................. 12, 15, 16
20
     United States v. Butler,
21     970 F.2d 1017 (2d Cir. 1992) ..................................... 14
22   United States v. Chambliss,
       948 F.3d 691 (5th Cir. 2020) ..................................... 14
23

24   United States v. Colvin,
       No. 3:19CR179(JBA), 2020 WL 1613943 (D. Conn. April 2, 2020) ..... 18
25
     United States v. Ebbers,
26     --- F. Supp. 3d. ---, 2020 WL 91399 (S.D.N.Y. Jan. 8, 2020) . 15, 18,
       19
27
     United States v. Grass,
28     561 F. Supp. 2d 535 (E.D. Pa. 2008) .......................... 10, 11
                                          iii
 Case 2:14-cr-00712-SJO-TJH Document 163 Filed 04/06/20 Page 6 of 32 Page ID #:2121



1                        TABLE OF AUTHORITIES (CONTINUED)
2    DESCRIPTION                                                                PAGE

3    United States v. Greenhut,
       No. 18-CR-48-CAS, 2020 WL 509385 (C.D. Cal. Jan. 31, 2020) ....... 14
4
     United States v. Hamilton,
5      715 F.3d 328 (11th Cir. 2013) .................................... 14
6
     United States v. Mangarella,
7      No. 06-CR-151, 2020 WL 1291835 (W.D.N.C. Mar. 16, 2020) .......... 14

8    United States v. Mayer,
       235 U.S. 55 (1914) ............................................... 16
9
     United States v. Nasirun,
10     No. 8:99-CR-367, 2020 WL 686030 (M.D. Fla. Feb. 11, 2020) ........ 20
11   United States v. Perez,
12     No. 17CR513-3(AT), 2020 WL 1546422 ............................... 18

13   United States v. Raia,
       No. 20-1033, 2020 WL 1647922 (3d Cir. April 2, 2020) ............. 17
14
     United States v. Wages,
15     271 F. App’x 726 (10th Cir. 2008) ................................ 14
16   United States v. Weidenhamer,
       No. CR016-01072-001-PHX-ROS, 2019 WL 6050264 (D. Az. Nov. 8, 2019)
17     ............................................................. 12, 13
18
     United States v. Willingham,
19     No. CR113-010, 2019 WL 6733028 (S.D. Ga. Dec. 10, 2019) .......... 19

20   United States v. Willis,
       382 F. Supp. 3d 1185 (D.N.M. 2019) ............................... 14
21
     STATUTES
22
     18 U.S.C. § 1341.................................................... 2
23
     18 U.S.C. § 1343.................................................... 2
24
     18 U.S.C. § 1349.................................................... 2
25
     18 U.S.C. § 3553(a)............................................ 1, 23
26
     18 U.S.C. §§ 3582 and 4205(g).................................. 11, 21
27

28

                                           iv
 Case 2:14-cr-00712-SJO-TJH Document 163 Filed 04/06/20 Page 7 of 32 Page ID #:2122



1                        TABLE OF AUTHORITIES (CONTINUED)
2    DESCRIPTION                                                                PAGE

3    STATUTES
4    18 U.S.C. § 3582(c)............................................ passim
5    18 U.S.C. § 3582(c)(1).......................................... 2, 12
6    18 U.S.C. § 3582(c)(1)(1).......................................... 19
7    18 U.S.C. § 3582(c)(1)(A)...................................... passim
8    18 U.S.C. § 3582(c)(2).............................................. 9
9    18 U.S.C. § 3621(b)................................................. 9
10   18 U.S.C. § 3622................................................... 11
11   18 U.S.C. § 3624(c)(2)............................................. 10
12   28 U.S.C. § 994(t)................................................. 13
13
     SENTENCING GUIDELINES
14
     USSG § 1B1.13.................................................. passim
15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                            v
 Case 2:14-cr-00712-SJO-TJH Document 163 Filed 04/06/20 Page 8 of 32 Page ID #:2123



1                      MEMORANDUM OF POINTS AND AUTHORITIES
2    I.   INTRODUCTION
3         Defendant JOEL BARRY GILLIS’ motion for compassionate release is

4    premature, both because (1) he has not given the Bureau of Prisons

5    (BOP) an opportunity to consider his request for a furlough (which

6    this Court previously recommended) or his eligibility for a transfer

7    to home confinement under the BOP’s newly expanded authority, and (2)

8    his motion is unexhausted, and thus beyond this Court’s power to

9    adjudicate at this time.     The motion must be stayed or dismissed.

10        “The COVID-19 pandemic is gripping the nation.         But that is a

11   fate that affects all citizens, . . . not simply those incarcerated.”

12   Order, United States v. Rodriguez, CR 11-148-JVS, ECF No. 2021 (C.D.

13   Cal. Mar. 21, 2020).    Nevertheless, without satisfying 18 U.S.C

14   § 3582(c)(1)(A)’s mandatory exhaustion requirement or eligibility

15   criteria; based on conjecture about the impact of a significant

16   number of COVID-19 cases at USP Lompoc that arguably present serious

17   health risks to him in view of his impaired lung condition; and while

18   ignoring the 18 U.S.C. § 3553(a) factors, including the seriousness

19   and scope of his offenses, defendant seeks immediate — and permanent

20   — release from custody.     (ECF No. 162, “Application.”)       Neither

21   statutory authority nor public health demands that defendant be

22   granted an unqualified abridgment of his sentence (as opposed to a

23   temporary furlough or a transfer to home confinement), which is the

24   relief defendant requests in his application.

25        Defendant’s compassionate-release application must be dismissed

26   or stayed for at least for three reasons.        First, the BOP should be

27   given an opportunity to consider defendant’s eligibility for a

28   furlough (which this Court recently recommended) or home-confinement
 Case 2:14-cr-00712-SJO-TJH Document 163 Filed 04/06/20 Page 9 of 32 Page ID #:2124



1    under the recently enacted CARES Act — either of which would address

2    the urgent basis for compassionate release that defendant presents.

3    Second, defendant has failed to comply with the mandatory exhaustion

4    requirement of 18 U.S.C. § 3582(c) — requiring, at a minimum, a stay

5    until that jurisdictional bar lifts (on May 1, 2020).          Third, even if

6    the Court could reach the application’s merits, defendant is neither

7    eligible for, nor entitled to, the specific relief he requests in his

8    instant application: namely, permanent release from custody,

9    amounting to a 55% reduction of his original 10-year sentence, even

10   after the COVID-19 crisis has passed.

11   II.   STATEMENT OF FACTS
12         A.   Defendant’s Pleas and Sentence
13         On January 13, 2015, defendant pleaded guilty to four felony

14   counts, including (1) one count of conspiracy to commit mail and wire

15   fraud, in violation of 18 U.S.C. § 1349; (2) two counts of mail

16   fraud, in violation of 18 U.S.C. § 1341; and (3) one count of wire

17   fraud, in violation of 18 U.S.C. § 1343.        On November 16, 2015, the

18   Court sentenced defendant to a 120-month term of imprisonment, to be

19   followed by a three-year term of supervised release.          The low-end of

20   defendant’s applicable sentencing guidelines range was 188 months.

21   The Court imposed the significantly lower custodial term of 120

22   months in consideration of defendant’s advanced age and assorted

23   infirmities, holding that any longer term would effectively be a

24   sentence of life imprisonment.      Given the leniency already afforded

25   defendant at the time of his sentencing, the government respectfully

26   submits that any further permanent reduction in his sentence in light

27   of the risks presented by the current, albeit temporary, COVID-19

28   health crisis would be inconsistent with the gravity of the harms

                                            2
     Case 2:14-cr-00712-SJO-TJH Document 163 Filed 04/06/20 Page 10 of 32 Page ID
                                       #:2125


1    resulting from his offense conduct and would result in a sentence

2    that would not reflect the seriousness of his crimes or afford

3    adequate general deterrence to the type of egregious criminal

4    misconduct defendant committed. 1

5           B.   Defendant’s Offense Conduct
6           For over a decade, defendant operated and promoted a Ponzi

7    scheme, through which hundreds of victim-investors — many of them

8    senior citizens — lost their life savings, resulting in total losses

9    of approximately $135 million.       (Presentence Report (“PSR”) ¶¶ 28-

10   29.)

11          Specifically, between 2001 and 2014, defendant and co-defendant

12   Edward Wishner operated a company called Nationwide Automated

13   Systems, Inc. (“NASI”) as a Ponzi scheme.         (PSR ¶ 9.)    They solicited

14   over $350 million from victim investors and used the proceeds of the

15   later investments to make 20% annual Ponzi payments to existing

16   investors as a purported return on their investments.           (PSR ¶¶ 13-16,

17   28-29.)     Pursuant to defendant’s and Wishner’s instructions, NASI

18   held itself out to the investing public as being in the business of

19   placing, operating and maintaining automated teller machines

20   (“ATMs”). Defendant and Wishner solicited funds from investors by

21   purporting to sell them ATMs through a sale-leaseback program with a

22   purchase price of between $12,000 to $20,000 per ATM.           They further

23   represented that NASI would maintain and operate the ATMs during the

24   10-year term of the sale/leaseback agreement, and would pay monthly

25

26          1
            Defendant has not made any showing in his application that
     defendant’s current health problems, while presenting significant
27   risks in light of the COVID-19 pandemic, would be life-threatening
     once the COVID-19 threat abates or that they have increased the
28   likelihood that he will not be able to survive his current projected
     release date of July 2024.
                                        3
     Case 2:14-cr-00712-SJO-TJH Document 163 Filed 04/06/20 Page 11 of 32 Page ID
                                       #:2126


1    rent to the investor in an amount equal to 50 cents per ATM

2    transaction, and in no event amounting to less than a 20% annual rate

3    of return on the investment.       (PSR ¶¶ 14-16.)

4           Defendant and his associates falsely represented that NASI had a

5    long track record of delivering profits to investors through their

6    management and collection of transaction fees from thousands of ATM

7    machines that it had leased back from the investors.          Defendant and

8    Wishner produced and sent to investors fictitious monthly account

9    statements that purported to detail the income of each ATM that the

10   investor supposedly separately owned.        (PSR ¶¶ 17-18.)     In fact, NASI

11   did not own or service the vast majority of the ATMs referenced in

12   its investor contracts and statements; most of the ATMs were

13   fictitious; and NASI did not collect any fees or revenue from the

14   operation of the ATMs.      Instead, the payments to investors were

15   funded by money received from new investors.         Even when the Ponzi

16   scheme began to fail in 2014, defendant and Wishner continued to

17   solicit new investors with the hope that they could keep their

18   fraudulent scheme afloat.      (PSR ¶ 23.)

19          Defendant and Wishner misrepresented the use of investor funds,

20   the expected return on the investment, and the financial condition of

21   NASI.    Between September 2007 and October 2014, when NASI completely

22   collapsed, NASI received over $355 million in investor deposits, of

23   which approximately $335 million was used to fund Ponzi payments to

24   investors.    Approximately 1300 victim-investors lost approximately

25   $135 million over the course of the fraudulent scheme.           (PSR ¶¶ 28-

26   29.)    Many of the victims of the scheme were senior citizens, who

27   stated that they lost their life-long retirement savings to the

28   fraudulent scheme.

                                             4
     Case 2:14-cr-00712-SJO-TJH Document 163 Filed 04/06/20 Page 12 of 32 Page ID
                                       #:2127


1          Defendant pleaded guilty in January 2015 and the Court sentenced

2    him to 120 months in prison, to be followed by three years of

3    supervised release.     In so doing, the Court applied a substantial

4    downward Booker variance, imposing a term of 120 months when the low-

5    end of defendant’s guideline sentence, after credit for acceptance of

6    responsibility, was 188 months.       (PSR ¶¶ 60, 109 (applicable

7    guideline range is 188-235 months).)

8          C.   Incarceration and Projected Release Date
9          Defendant is currently serving his sentence at USP Lompoc.           His

10   projected release date is July 4, 2024.        Defendant has served only

11   45% of his total sentence of 120 months.

12         D.   Defendant’s Request for Furlough Recommendation and Actions
                Thereon
13
           On March 27, 2020, defendant filed an Ex Parte Application for
14
     Order for Recommendation of Temporary Release on Emergency Furlough.
15
     (ECF 156.)    The basis of the request was the risk that the COVID-19
16
     pandemic posed to defendant while incarcerated at USP Lompoc.            The
17
     application represented that defendant could be trusted to return to
18
     custody once the health emergency abated.         The Court granted this
19
     application on March 31, 2020.       (ECF 161.)
20
           On April 1, 2020, defendant sent a letter to the Warden at USP
21
     Lompoc requesting both a temporary furlough from custody, consistent
22
     with this Court’s recommendation, and alternatively a grant of
23
     compassionate release from custody, pursuant to 18 U.S.C.
24
     § 3582(c)(1)(A).     To date, five days have passed since the submission
25
     of defendant’s request, and BOP has not yet responded or indicated
26
     what action it intends to take in response to defendant’s request.
27

28

                                             5
     Case 2:14-cr-00712-SJO-TJH Document 163 Filed 04/06/20 Page 13 of 32 Page ID
                                       #:2128


1          E.   Defendant’s Current Application for Compassionate Release
                and Failure to Exhaust Administrative Remedies
2
           Defendant’s compassionate-release application is based on
3
     allegations about the potential for an uncontained COVID-19 outbreak
4
     at USP Lompoc and the unacceptable risks to defendant, given his age
5
     and Chronic Obstructive Pulmonary Disease (COPD) diagnosis, that they
6
     present.   While these allegations parallel the arguments in his
7
     previous request for a temporary furlough, defendant notes that the
8
     health crisis at USP Lompoc has significantly worsened, and the risks
9
     he faces have significantly increased, since the Court issued its
10
     recommendation for the furlough and defendant submitted his request
11
     to the BOP that it act on the furlough recommendation and/or his
12
     request for compassionate release.
13
           F.   The Bureau of Prisons’ and Congress’s Response to COVID-19
14
                1.    COVID-19-specific safety precautions
15
           BOP has taken aggressive steps to protect inmates’ health and to
16
     resist the spread of COVID-19.       “[M]aintaining safety and security of
17
     BOP institutions is [the BOP’s] highest priority.”          BOP, Updates to
18
     BOP COVID-19 Action Plan: Inmate Movement (Mar. 19, 2020), available
19
     at https://www.bop.gov/resources/news/20200319_covid19_update.jsp.
20
     Thus, the BOP Director recently emphasized that the “response [to
21
     COVID-19] is the Bureau’s top priority.”         BOP, Statement from BOP
22
     Director (Mar. 26, 2020) (Statement from BOP Director), available at
23
     https://www.bop.gov/resources/news/20200326_statement_from_director.j
24
     sp.
25
           The BOP has never underestimated the threat of infectious
26
     disease.   To the contrary, the BOP has had a Pandemic Influenza Plan
27
     in place since 2012.     Id.; BOP, Pandemic Influenza Plan---Module 1:
28

                                             6
     Case 2:14-cr-00712-SJO-TJH Document 163 Filed 04/06/20 Page 14 of 32 Page ID
                                       #:2129


1    Surveillance and Infection Control (Oct. 2012), available at

2    https://www.bop.gov/resources/pdfs/pan_flu_module_1.pdf.           That

3    protocol is astoundingly detailed, establishing a six-phase framework

4    requiring BOP facilities to begin preparations when there is first a

5    “suspected human outbreak overseas.”         Id. at i (emphasis added).

6          At extremely early stages, the Pandemic Influenza Protocol

7    requires BOP facilities to ensure inmates’ access to soap, to train

8    them on hand-hygiene practices, and to ensure adequate infection-

9    control supplies.     Id. at 9.    For every phase thereafter (from

10   preliminary preparation, to a response to active pandemic, to

11   recovery), it includes detailed procedures required of every BOP

12   facility.    Id. at 9-11.    These include policies for ensuring for

13   creating “social distance” and for requiring “frequent environmental

14   cleaning of ‘high-touch’ surfaces.”         Id. at 2-3, 6.   Facilities must

15   follow protocols on how to identify sick inmates, track their

16   interactions, and quarantine the exposed.         Id. at 4-5.    They must

17   also establish contingency plans to ensure that medical care is not

18   disrupted, even when faced with an influx of sick inmates.             BOP,

19   Pandemic Influenza Plan---Module 3: Health Care Delivery (October

20   2012), available at

21   https://www.bop.gov/resources/pdfs/pan_flu_module_3.pdf.            (The BOP

22   has similar protocols for a wide range of diseases.          See BOP Program

23   Statement No. 6190.04, Infectious Disease Management (June 3, 2014),

24   available at https://www.bop.gov/policy/progstat/6190_004.pdf.)

25         The BOP implemented its Pandemic Influenza Protocol in January

26   2020, modified as a COVID-19 Action Plan.         BOP, Action Plan Phase V

27   (Mar. 31, 2020) (“Action Plan Phase V”), available at

28   https://www.bop.gov/resources/news/20200331_covid19_action_plan_5.jsp

                                             7
     Case 2:14-cr-00712-SJO-TJH Document 163 Filed 04/06/20 Page 15 of 32 Page ID
                                       #:2130


1    In Phase 1 of that plan, the BOP began developing policies in

2    consultation with the Centers for Disease Control.          See BOP, COVID-19

3    Action Plan: Agency-Wide Modified Operations (March 13, 2020) (“BOP

4    Action Plan”), available at

5    https://www.bop.gov/resources/news/20200313_covid-19.jsp.

6          Since then, the BOP has serially escalated its response.           BOP,

7    Bureau of Prisons Update on COVID-19 (Mar. 24, 2020), available at

8    https://www.bop.gov/resources/news/pdfs/20200324_bop_press_release_co

9    vid19_update.pdf.     On March 13, the BOP moved to Phase 2 of its

10   Action Plan, taking steps to “mitigate the spread of COVID-19” in

11   prisons, for the protection of both inmates and staff.            See BOP

12   Action Plan, supra.     The BOP suspended social and legal visits,

13   curtailed inmate movement, established enhanced screening procedures

14   for inmates and staff, and curtailed staff travel.          Id.   Consistent

15   with the Pandemic Flu Protocol, facilities adopted “modified

16   operations”---including staggered meal and recreation times---to

17   promote social distancing.      Id.   Just five days later, the BOP

18   escalated to Phase 3—taking additional steps, including ensuring that

19   “all cleaning, sanitation, and medical supplies” had been inventoried

20   and were adequately stocked.       Id.

21         Phases 4 and 5 followed in late March.        Beginning March 26, the

22   BOP required all newly admitted inmates to be quarantined or isolated

23   for a minimum of 14 days “or until cleared by medical staff.” See

24   Action Plan Phase V, supra.      And, as of April 1, the BOP has

25   instituted a nationwide lockdown.        Id.   For at least a two-week

26   period, “inmates in every institution will be secured in their

27   assigned cells/quarters to decrease the spread of the virus.”            Id.

28   The BOP has also “significantly decreas[ed] incoming movement.              Id.

                                              8
     Case 2:14-cr-00712-SJO-TJH Document 163 Filed 04/06/20 Page 16 of 32 Page ID
                                       #:2131


1          The gravity and severity of these measures reflect BOP’s

2    commitment to fighting COVID-19 and protecting inmates.           And,

3    although the BOP has not been immune from the pandemic, it has “thus

4    far been fortunate in that [its] rate of COVID-19 infection is

5    remarkably low.”     Statement from BOP Director, supra.        As of 4:00 pm

6    on April 6, 2020--despite tens of thousands of COVID-19 cases across

7    the country and over 146,000 inmates in BOP custody--only 196 BOP

8    inmates have been diagnosed with COVID-19.         All are (or were)

9    isolated from fellow inmates and receiving medical

10   treatment.    As of 4:00 pm on April 6, 2020, there were 23 inmates and

11   5 staff at Lompoc who had tested positive for the virus.           BOP, COVID-

12   19 Coronavirus (updated daily at 12pm Pacific), available

13   at   https://www.bop.gov/coronavirus/index.jsp (last visited April 6,

14   2020).

15         Of course, “as warned by the Surgeon General of the United

16   States, [the BOP] expect[s] to have more cases as the virus continues

17   to spread in the general community,” but they “will continue to

18   diligently support all persons system-wide while doing everything

19   [they] can to do [their] part in mitigating the spread of the virus.”

20   Statement from BOP Director, supra.

21                2.   Administrative options available to inmates

22         Inmates with COVID-19-based concerns also have a variety of

23   administrative options they can pursue through the BOP itself.

24   Although not reviewable by courts, these options include far more

25   flexible remedies than permanent reduction of a sentence under 18

26   U.S.C. § 3582(c)(2).     See generally 18 U.S.C. § 3621(b) (precluding

27   judicial review of BOP placement decisions); Reeb v. Thomas, 636 F.3d

28   1224, 1226-28 (9th Cir. 2011) (courts lack jurisdiction to review

                                             9
     Case 2:14-cr-00712-SJO-TJH Document 163 Filed 04/06/20 Page 17 of 32 Page ID
                                       #:2132


1    BOP’s placement decisions under 18 U.S.C. §§ 3622-24); United States

2    v. Grass, 561 F. Supp. 2d 535, 537 (E.D. Pa. 2008) (same).

3           First, the BOP can place vulnerable inmates in home confinement,

4    and it is racing to do so.      See generally 18 U.S.C. § 3624(c)(2).

5    The recently enacted CARES Act, which Congress passed to address the

6    COVID-19 crisis, substantially increased BOP’s statutory authority to

7    do so.    See Coronavirus Aid, Relief, and Economic Security Act

8    (“CARES Act”), Pub. L. No. 116-136, § 12003(b)(2), 134 Stat. 281, 516

9    (March 27, 2020) (allowing BOP to “lengthen the maximum amount of

10   time the Director is authorized to place a prisoner in home

11   confinement” under 18 U.S.C. § 3624(c)(2)).         Under this expanded

12   authority (which came into effect just days ago on April 3, 2020),

13   inmates “do not need to apply to be considered for home confinement.”

14   Federal Bureau of Prisons, Home Confinement (April 5, 2020) (“BOP,

15   Home Confinement”), available at

16   https://www.bop.gov/resources/news/20200405_covid19_home_confinement.

17   jsp.

18          In his April 3, 2020, memorandum authorizing the BOP to exercise

19   its expanded CARES Act authority, the Attorney General emphasized

20   that “time is of the essence,” and he directed the BOP to focus on

21   facilities such as USP Lompoc that have significant numbers of COVID-

22   19 cases within the inmate population.        Attorney General, Memorandum

23   for Director of Bureau of Prisons Re: Increasing Use of Home

24   Confinement at Institutions Most Affected by COVID-19 (April 3,

25   2020), available at https://www.justice.gov/file/1266661/download.

26   Thus, the BOP is “urgently reviewing all inmates” to determine their

27   eligibility, increasing resources to “review and make appropriate

28   decisions as soon as possible.”       BOP, Home Confinement, supra

                                            10
     Case 2:14-cr-00712-SJO-TJH Document 163 Filed 04/06/20 Page 18 of 32 Page ID
                                       #:2133


1    (emphasis added).     Indeed, even before their expanded CARES Act

2    authority came into effect, the BOP had placed “an additional 566

3    inmates on home confinement,” bringing the national total to nearly

4    3,500.   Id.; see Attorney General, Memorandum for Director of Bureau

5    of Prisons Re: Prioritization of Home Confinement as Appropriate in

6    Response to COVID-19 Pandemic (March 26, 2020), available at

7    https://www.justice.gov/file/1262731/download.

8          Second, the BOP has authority to grant an inmate a temporary

9    furlough from custody, under 18 U.S.C. § 3622, for “obtaining medical

10   treatment not otherwise available,” “visiting a relative who is

11   dying,” or “any other significant activity consistent with the public

12   interest.”    See BOP Program Statement No. 5280.09, Inmate Furloughs

13   (January 20, 2011), available at

14   https://www.bop.gov/policy/progstat/5280_009.pdf.          Certain COVID-19-

15   related conditions would potentially satisfy the BOP’s requirements

16   for such a furlough.     Id.   As noted above, defendant has already

17   sought and obtained a recommendation from this Court for a 30-day

18   furlough.    The BOP has not yet adjudicated that request.

19         Finally, under 18 U.S.C. § 3582(c)(1)(A) — which, unlike BOP’s

20   placement decisions, allows for judicial review — the BOP has initial

21   authority to assess inmates’ applications for compassionate release.

22   The BOP, which has decades of experience diligently assessing such

23   applications, has detailed regulations setting forth relevant

24   procedures and considerations.       See BOP Program Statement No.

25   5050.50, Compassionate Release/Reduction in Sentence: Procedures for

26   Implementation of 18 U.S.C. §§ 3582 and 4205(g) (January 17, 2019),

27   available at https://www.bop.gov/policy/progstat/5050_050_EN.pdf.              As

28   noted above, defendant waited until April 1, 2020 to present a

                                            11
     Case 2:14-cr-00712-SJO-TJH Document 163 Filed 04/06/20 Page 19 of 32 Page ID
                                       #:2134


1    compassionate release request to BOP, along with his request for a

2    temporary furlough from custody.       As a result, given that only three

3    business days have elapsed since the submission of defendant’s

4    compassionate release request to the BOP, BOP has not had a

5    reasonable chance to consider the request and there is no record of

6    the BOP’s assessment of these factors.

7    III. LEGAL FRAMEWORK FOR COMPASSIONATE RELEASE
8          A district court generally “may not modify a term of

9    imprisonment once it has been imposed.”        18 U.S.C. § 3582(c); see

10   Dillon v. United States, 560 U.S. 817, 824–25 (2010).           Compassionate

11   release is one of the few exceptions to this rule, allowing a court

12   to “reduce the term of imprisonment (and . . . impose a term of

13   probation or supervised release with or without conditions that does

14   not exceed the unserved portion of the original term of

15   imprisonment)[.]”     18 U.S.C. § 3582(c)(1).      This relief, however, is

16   both drastic and permanent it is thus subject to strict statutory

17   conditions.

18         First, a district court can evaluate a defendant’s request for

19   compassionate release only “after the defendant has fully exhausted

20   all administrative rights” before the BOP.         Specifically:

21         after the defendant has fully exhausted all administrative
           rights to appeal a failure of the Bureau of Prisons to
22         bring a motion on the defendant’s behalf or the lapse of 30
           days from the receipt of such a request by the warden of
23         the defendant’s facility, whichever is earlier[.]

24   18 U.S.C. § 3582(c)(1)(A).      This requirement is mandatory and

25   jurisdictional.     See generally Shaw v. Bank of America Corp., 946

26   F.3d 533, 541 (9th Cir. 2019) (“statutorily-provided exhaustion

27   requirements deprive the court of jurisdiction”); United States v.

28

                                            12
     Case 2:14-cr-00712-SJO-TJH Document 163 Filed 04/06/20 Page 20 of 32 Page ID
                                       #:2135


1    Weidenhamer, No. CR016-01072-001-PHX-ROS, 2019 WL 6050264, at *2

2    (D. Az. Nov. 8, 2019) (citing cases).        It cannot be ignored.

3          Second, in evaluating compassionate-release requests, courts

4    must follow both the statute and relevant, binding policy statements.

5    See id.; 28 U.S.C. § 994(t); USSG § 1B1.13.         Pursuant to those

6    authorities, to be eligible for compassionate release, a defendant

7    must demonstrate: (1) the existence of extraordinary and compelling

8    reasons, within the meaning of the statute; and (2) that he is not a

9    danger to the community.      18 U.S.C. § 3582(c)(1)(A).      Specifically,

10   the statute requires that any reduction be “consistent with

11   applicable policy statements issued by the Sentencing Commission”--in

12   this case, USSG § 1B1.13.      Id.   As the Supreme Court recognized in

13   Dillon, 560 U.S. at 827, because § 3582(c) permits a sentencing

14   reduction only where it is “consistent with applicable policy

15   statements issued by the Sentencing Commission,” such policy

16   statements are binding on a court determining eligibility.

17         USSG § 1B1.13 explicitly defines the “extraordinary and

18   compelling reasons” that make a defendant eligible for compassionate

19   release.    See 28 U.S.C. § 994(t).     They include, as relevant here,

20   (1) a “terminal illness”; (2) a serious medical condition that “that

21   substantially diminishes the ability of the defendant to provide

22   self-care within the environment of a correctional facility and from

23   which he or she is not expected to recover”; or (3) a defendant who

24   is at least 65 years old, is experiencing a serious deterioration in

25   physical or mental health because of the aging process, and “has

26   served at least 10 years or 75 percent of his or her term of

27   imprisonment, whichever is less.”       USSG § 1B1.13 (other grounds

28   omitted).    USSG § 1B1.13, comment. (n.1(A)-(B)).        “[R]ehabilitation

                                            13
     Case 2:14-cr-00712-SJO-TJH Document 163 Filed 04/06/20 Page 21 of 32 Page ID
                                       #:2136


1    of the defendant is not, by itself, an extraordinary and compelling

2    reason for purposes of this policy statement.”          Id., comment. (n.3).

3          Defendant bears the burden to prove both that he has “exhausted

4    all administrative rights” and that “extraordinary and compelling

5    reasons” exist to support his motion.        18 U.S.C. § 3582(c)(1)(A); see

6    United States v. Greenhut, No. 18-CR-48-CAS, 2020 WL 509385, at *1

7    (C.D. Cal. Jan. 31, 2020) (defendant bears the burden of establishing

8    entitlement to sentencing reduction); United States v. Hamilton, 715

9    F.3d 328, 337 (11th Cir. 2013) (“defendant, as the § 3582(c)(2)

10   movant, bears the burden of establishing” eligibility); see generally

11   United States v. Butler, 970 F.2d 1017, 1026 (2d Cir. 1992) (“A party

12   with an affirmative goal and presumptive access to proof on a given

13   issue normally has the burden of proof as to that issue.”).

14         Third, even for defendants who are statutorily eligible,

15   compassionate release is a “rare” and “extraordinary” remedy, within

16   district courts’ discretion to deny.        United States v. Chambliss, 948

17   F.3d 691, 693-94 (5th Cir. 2020); United States v. Mangarella, No.

18   06-CR-151, 2020 WL 1291835, at *2–*3 (W.D.N.C. Mar. 16, 2020).

19   Specifically, “it is a rare case in which health conditions present

20   an ‘exceptional reason’” to allow for release where detention would

21   otherwise be warranted.      See, e.g., United States v. Wages, 271 F.

22   App’x 726, 728 (10th Cir. 2008) (collecting pre-trial detention

23   cases); accord United States v. Willis, 382 F. Supp. 3d 1185, 1188

24   (D.N.M. 2019) (“most courts treat compassionate release ‘due to

25   medical conditions [a]s ... a rare event.”).         This reluctance to

26   expansively apply compassionate release is grounded in a concern that

27   any less narrow application would yield significant sentencing

28

                                            14
     Case 2:14-cr-00712-SJO-TJH Document 163 Filed 04/06/20 Page 22 of 32 Page ID
                                       #:2137


1    disparities.      United States v. Ebbers, --- F. Supp. 3d. ---, 2020 WL

2    91399, at *6 (S.D.N.Y. Jan. 8, 2020).

3    IV.    ARGUMENT
4           Defendant’s application should be dismissed because he has

5    failed to exhaust administrative remedies.         Alternatively, the Court

6    should stay consideration of the application until after the BOP has

7    had an opportunity to consider this Court’s previously-issued

8    recommendation for a 30-day furlough and/or defendant’s eligibility

9    for temporary home confinement under the CARES Act.

10          A.   Defendant Has Failed to Exhaust Administrative Remedies,
                 Thus Depriving this Court of Authority to Consider His
11               Claims
12          This Court lacks authority to act on defendant’s compassionate-

13   release motion at this time.       Under 18 U.S.C. § 3582(c)(1)(A), the

14   Court “may not modify a term of imprisonment once it has been imposed

15   except” upon a defendant’s motion “after the defendant has fully

16   exhausted all administrative rights to appeal a failure of the Bureau

17   of Prisons to bring a motion on the defendant’s behalf or the lapse

18   of 30 days from the receipt of such a request by the warden of the

19   defendant’s facility, whichever is earlier[.]”          Because this

20   statutory condition has not been satisfied here, the Court lacks

21   authority to adjudicate defendant’s claims.         See Shaw, 946 F.3d at

22   541.    Moreover, contrary to defendant’s assertion, failure to exhaust

23   cannot be excused.

24               1.     Defendant has not waited the requisite number of days
                        to allow the BOP to consider his claims
25
            Defendant filed his ex parte application for compassionate
26
     release on April 4, 2020.      However, 30 days have not elapsed, as
27
     required by 18 U.S.C. § 3582(c)(1)(A)(i), since he submitted his
28

                                            15
     Case 2:14-cr-00712-SJO-TJH Document 163 Filed 04/06/20 Page 23 of 32 Page ID
                                       #:2138


1    request for compassionate release to the BOP on April 1, 2020.

2    Accordingly, the Court should dismiss the application as premature or

3    otherwise stay its consideration until the BOP has had a chance to

4    make an individualized assessment of his eligibility for such relief.

5               2.    Failure to exhaust cannot be excused

6          “[S]tatutorily-provided exhaustion requirements deprive the

7    court of jurisdiction and, thus, preclude any exercise of discretion

8    by the Court.”    Shaw, 946 F.3d at 533 (citation omitted).         Given

9    § 3582(c)(1)(A)’s plain language and purpose, the requirements for

10   filing a sentence reduction motion--including the that defendant

11   exhaust administrative remedies or wait 30 days after filing a

12   request with the warden--are jurisdictional.         Section 3582(c) states

13   that a “court may not modify” a term of imprisonment except in

14   enumerated circumstances.      18 U.S.C. § 3582(c).      It thus “speak[s] to

15   the power of the court,” Landgraf v. USI Film Prods., 511 U.S. 244,

16   274 (1994) (citation omitted), delineating “when, and under what

17   conditions,” a court may exercise its “adjudicatory authority,”

18   Bowles v. Russell, 551 U.S. 205, 212-13 (2007) (quoting Eberhart v.

19   United States, 546 U.S. 12, 16 (2005) (per curiam)).          That conclusion

20   is reinforced by courts’ historical powerlessness to modify a

21   sentence once entered.      See Dillon, 560 U.S. at 825; United States v.

22   Mayer, 235 U.S. 55, 67-69 (1914).

23         However, although the government maintains that

24   § 3582(c)(1)(A)’s time limit is jurisdictional, the point is

25   ultimately academic.     Even if § 3682(c)(1)(A)’s exhaustion

26   requirement is not jurisdictional, it is at least a mandatory claim-

27   processing rule that must be enforced if a party “properly raise[s]”

28   it.   Eberhart, 546 U.S. at 19; see generally Fort Bend County v.

                                            16
     Case 2:14-cr-00712-SJO-TJH Document 163 Filed 04/06/20 Page 24 of 32 Page ID
                                       #:2139


1    Davis, 139 S. Ct. 1843, 1848-50 (2019).        The government raises the

2    rule here, and it thus must be enforced.

3          COVID-19 does not alter this conclusion.        While judicially

4    created exhaustion requirements may sometimes be excused, a court may

5    not ignore a statutory command.       “[M]andatory exhaustion

6    statutes . . . establish mandatory exhaustion regimes, foreclosing

7    judicial discretion.”     Ross v. Blake, 136 S. Ct. 1850, 1857 (2016).

8    Thus, exhaustion remains mandatory regardless of a court’s view of

9    the merits: “[o]bviously, the rules requiring exhaustion of the

10   administrative remedy cannot be circumvented” simply by “asserting

11   that [an opposing party’s argument is] groundless[.]”           Meyers v.

12   Bethlehem Shipping Corp., 303 U.S. 41, 51-52 (1938).

13         Consistent with these rules, numerous courts have rejected

14   similar claims in the context of unexhausted COVID-19-based requests

15   for compassionate release.      “Because defendant failed to exhaust his

16   administrative remedies, his request for compassionate release based

17   on COVID-19 concerns fails.”       United States v. Shah, No. 10-70-CJC,

18   ECF No. 329, at 3 (C.D. Cal. Mar. 30, 2020).         Absent such exhaustion,

19   the court “does not have authority to grant the requested relief.”

20   United States v. Sloane, No. 19-CR-10117-IT-11, ECF No. 647, at 2 (D.

21   Mass. Mar. 19, 2020) (noting no request made to the USP Lompoc

22   Warden); United States v. Gileno, No. 19-CR-161-VAB-1, 2020 WL

23   1307108, at *3—*4 (D. Conn. Mar. 19, 2020) (denying COVID-19-based

24   compassionate-release motion for lack of exhaustion); United States

25   v. Eberhart, No. 13-CR-313-PJH-1, 2020 WL 1450745, at *2 (N.D. Cal.

26   Mar25, 2020) (same); United States v. Neman, No. 14-521-JAK, ECF No.

27   863, at 4—6 (C.D. Cal. Mar. 30, 2020) (same); see also United States

28   v. Raia, No. 20-1033, 2020 WL 1647922 (3d Cir. April 2, 2020) (even

                                            17
     Case 2:14-cr-00712-SJO-TJH Document 163 Filed 04/06/20 Page 25 of 32 Page ID
                                       #:2140


1    in the face of the COVID-19 pandemic, upholding the need for strict

2    compliance with the exhaustion requirement “given the BOP’s shared

3    desire for a safe and healthy prison environment”).

4          Exhaustion is particularly inexcusable for errors that an

5    administrative tribunal is competent to address.          Barron v. Ashcroft,

6    358 F.3d 674, 678 (9th Cir. 2004).          Here, the BOP is not merely

7    competent to address defendant’s compassionate-release claims; it is

8    uniquely qualified to do so.       Until First Step Act, the BOP had

9    exclusive authority to adjudicate such claims.          Notably, the First

10   Step Act did not change the factors relevant to compassionate

11   release, only the procedures by which a defendant can raise such

12   claims.    Ebbers, 2020 WL 91399, at *4.       The BOP thus has immense

13   expertise, both in (1) assessing the safety and health of their

14   inmates and (2) managing the administration of their facilities.               As

15   noted above, it likewise has other administrative procedures

16   potentially available for addressing COVID-19-based concerns--none of

17   which defendant has given them an opportunity to evaluate.

18   Exhaustion cannot--but also should not--be excused.          Eberhart, 2020

19   WL 1450745, at *2 (declining to excuse failure to exhaust COVID-19

20   compassionate-release motion); Neman, No. 14-521-JAK, ECF No. 863, at

21   6 (same).

22         Defendant points to two out-of-circuit cases in which courts

23   have excused the absence of administrative exhaustion where delay may

24   risk “catastrophic health consequences.”         United States v. Perez, No.

25   17CR513-3(AT), 2020 WL 1546422 at *3; see also          United States v.

26   Colvin, No. 3:19CR179(JBA), 2020 WL 1613943, at *2 (D. Conn. April 2,

27   2020).    These decisions were incorrect.       Absent a showing that

28   defendant’s failure to exhaust administrative remedies can properly

                                            18
     Case 2:14-cr-00712-SJO-TJH Document 163 Filed 04/06/20 Page 26 of 32 Page ID
                                       #:2141


1    be excused, this Court lacks authority to grant relief until 30 days

2    have elapsed since defendant applied for compassionate release with

3    BOP.    18 U.S.C. § 3582(c)(1)(1).     The Court should thus dismiss

4    defendant’s application.      At minimum, the Court should stay

5    consideration of the application until the BOP has completed its

6    administrative review.

7           B.   Defendant Has Failed to Demonstrate an “Extraordinary and
                 Compelling” Reason to Allow Release in His Case
8
            Even if the Court had authority to consider the merits of
9
     defendant’s unexhausted claims, defendant has failed to establish his
10
     eligibility for compassionate release.        “The First Step Act did not
11
     revise the substantive criteria for compassionate release”--criteria
12
     that is set forth in the Sentencing Commission’s binding “policy
13
     statement,” USSG 1B1.13.      Ebbers, 2020 WL 91399, at *4—*5; 18 U.S.C.
14
     § 3582(c)(1)(A).     Here, defendant does not identify an “extraordinary
15
     and compelling reason warrant[ing]” a permanent reduction of his
16
     sentence under that definition.       18 U.S.C. § 3582(c)(1)(A).        He is
17
     thus ineligible for compassionate release.
18
                 1.   Defendant Must Show an Extraordinary and Compelling
19                    Reason to Obtain Compassionate Release

20          As a matter of law, a defendant is eligible for compassionate

21   release only if he can demonstrate “extraordinary and compelling

22   reasons warrant[ing] such a reduction,” “consistent with applicable

23   policy statements issued by the Sentencing Commission.”           Id.   Thus,

24   as courts have recognized, Congress intended that the “Sentencing

25   Commission, not the judiciary, determine what constitutes an

26   appropriate use of the ‘compassionate release’ provision.”           United

27   States v. Willingham, No. CR113-010, 2019 WL 6733028, at *2 (S.D. Ga.

28   Dec. 10, 2019) (noting split in authority).         The Sentencing

                                            19
     Case 2:14-cr-00712-SJO-TJH Document 163 Filed 04/06/20 Page 27 of 32 Page ID
                                       #:2142


1    Commission’s policy statement--USSG § 1B.1.13--is thus binding on

2    this Court.    See Dillon, 560 U.S. at 827; see, e.g., United States v.

3    Nasirun, No. 8:99-CR-367, 2020 WL 686030, at *2 (M.D. Fla. Feb. 11,

4    2020).

5          “General concerns about possible exposure to COVID-19 do not

6    meet the criteria for extraordinary and compelling reasons for a

7    reduction in sentence set forth in the Sentencing Commission’s policy

8    statement[.]”    Eberhart, 2020 WL 1450745, *2.       Those criteria

9    include, as relevant here:

10            •   The medical condition “of the defendant”: specifically,
11                whether the defendant has either a “terminal illness” or a

12                “serious physical or medical condition” that “substantially

13                diminishes the ability of the defendant to provide self-

14                care within the environment of a correctional facility and

15                from which he . . . is not expected to recover.”         USSG

16                § 1B1.13, comment. (n.1(A)(i)-(ii));

17            •   The “age of the defendant”: specifically, whether defendant
18                is “at least 65 years old,” is “experiencing a serious

19                deterioration in physical or mental health because of the

20                aging process,” and has served at least 10 years or 75% of

21                his term of imprisonment.      Id., comment. (n. 1(B)); or

22            •   “As determined by the Director of the Bureau of Prisons,
23                there exists in the defendant’s case an extraordinary and

24                compelling reason other than, or in combination with,” his

25

26

27

28

                                            20
     Case 2:14-cr-00712-SJO-TJH Document 163 Filed 04/06/20 Page 28 of 32 Page ID
                                       #:2143


1                illness, age, and family circumstances.        Id., comment.

2                (n.1(D)). 2

3                2.   Defendant’s Individual Circumstances Do Not Support An
                      Early Termination of Defendant’s Sentence
4
           The global COVID-19 pandemic is not a factor specific to
5
     defendant’s case at all and, while his anxieties are certainly
6
     understandable, he offers no particular case-specific facts
7
     establishing his eligibility for compassionate release under USSG
8
     § 1B1.13.    Although defendant is advanced in age and has health
9
     concerns including COPD, the medical records he has attached to his
10
     application show that, as of May 3, 2019, he had “normal lung-
11
     volume”; “[a]s before, there is minimal scarring or subsegmental
12
     atelectasis at the left lung base. Otherwise the lungs remain clear.
13
     No acute airspace disease or pulmonary edema”; and “no new acute
14
     cardiopulmonary process.” (Def. App. Exhibit B.)          In his application
15
     for compassionate release, defendant primarily emphasizes the general
16
     risk of COVID-19 in conjunction with a health condition that is
17
     otherwise manageable while he is in custody, namely, COPD; such
18
     arguments are general, wide-ranging, and would apply to essentially
19
     every inmate presently in custody who has chronic lung infirmities
20
     that are otherwise manageable while they remain in custody.
21
           Considering that defendant has been able to address his health
22
     concerns in custody up until now, and the steps BOP has taken and
23
     continues to take to address the risks posed by COVID-19 generally,
24

25
           2Thus, the Court may consider factors set forth in the relevant
26   BOP regulation governing compassionate release: BOP Program Statement
     No. 5050.50, Compassionate Release/Reduction in Sentence: Procedures
27   for Implementation of 18 U.S.C. §§ 3582 and 4205(g) (January 17,
     2019), available at
28   https://www.bop.gov/policy/progstat/5050_050_EN.pdf. Those factors
     make no material difference here.
                                       21
     Case 2:14-cr-00712-SJO-TJH Document 163 Filed 04/06/20 Page 29 of 32 Page ID
                                       #:2144


1    defendant’s circumstances are not sufficiently extraordinary and

2    compelling to justify the remedy he is now requesting, that is, an

3    immediate and permanent release from custody, even after the COVID-19

4    crisis is resolved, with service of less than one-half of his

5    original sentence for having fraudulently caused over $120 million in

6    losses to over 1200 victims.       Indeed, defendant’s arguments totally

7    overlook the BOP’s ability to treat infectious disease.           Even chronic

8    conditions “that can be managed in prison are not a sufficient basis

9    for compassionate release.”      United States v. Ayon-Nunez, No. 16-cR-

10   130-DAD, 2020 WL 704785, at *2–3 (E.D. Cal. Feb. 12, 2020).            Thus,

11   the Court “cannot assume that the Bureau of Prisons will be unable to

12   manage [any] outbreak or adequately treat [defendant] should it

13   emerge at his correctional facility while he is still incarcerated.”

14   Gileno, 2020 WL 1307108, at *4 (denying compassionate-release motion

15   in COVID-19-related case involving a defendant who raised specific

16   health concerns); accord Shah, No. 10-70-CJC, ECF No. 329, at 3.

17         Defendant’s specific health concerns do not, by themselves,

18   satisfy USSG § 1B1.13: defendant is not, for example, terminally ill,

19   or subject to a serious and unrecoverable condition that makes him

20   unable to “provide self-care” within a BOP facility.          USSG § 1B1.13,

21   comment. (n.1(A)(i)-(ii)).

22         Indeed, a motions panel of the Third Circuit recently denied a

23   motion for bail pending appeal based on COVID-19 concerns that were

24   argued to be amplified because of the defendant’s specific health

25   problems.    In United States v. Davis, No. 19-1604, ECF No. 50 (3d

26   Cir. Mar. 20, 2020), appellant James Davis sought release from

27   custody pending appeal due to a “severe risk of death from COVID-19,”

28   and specifically alleged that he was 69 years old and suffered from

                                            22
     Case 2:14-cr-00712-SJO-TJH Document 163 Filed 04/06/20 Page 30 of 32 Page ID
                                       #:2145


1    asthma, heart arrhythmia, high blood pressure, cystitis, and a

2    history of prostate cancer with radiological treatment.           See

3    Emergency Motion for Bail Pending Appeal, United States v. Davis, No.

4    19-1604, ECF No. 43-1 (3d Cir. Mar. 17, 2020).          The appellant further

5    argued that while incarcerated, he lived in a shared cell with bunk-

6    style beds, in a unit housing over 100 inmates, where inmates had

7    close physical interaction.      Id.   The motions panel for the Third

8    Circuit ruled:    “Appellant’s Emergency Motion for Bail Pending Appeal

9    Due to Coronavirus Risk is denied.          Appellant may renew the Emergency

10   Motion if he is diagnosed with COVID-19.”         Davis, ECF No. 50 (3d Cir.

11   Mar. 20, 2020).

12         Thus, the possibility of COVID-19, even when combined with

13   defendant’s health issues relating to COPD, simply is not an

14   extraordinary and compelling reason for the immediate and permanent

15   abridgement of defendant’s sentence that he seeks, particularly where

16   an alternative way to address defendant’s risk – through a furlough –

17   has already been recommended by this Court.

18         C.   If Defendant Were Otherwise Eligible, 18 U.S.C. § 3553(a)
                Factors Do Not Support a Shorter Sentence
19

20         Finally, any compassionate-release decision — even for a

21   statutorily eligible defendant — must also consider the factors under

22   18 U.S.C. § 3553(a).     See 18 U.S.C. § 3582(c)(1)(A)(i).        Defendant

23   addresses none of these factors in his motion.          Those factors, which

24   this Court already considered when imposing defendant’s 120-month

25   sentence, do not support his request for premature, permanent

26   release.   They support his original sentence.        Defendant’s crimes

27   caused approximately $135 million in actual losses to over 1200

28   individual victims, many of them elderly.         Defendant enjoyed a

                                            23
     Case 2:14-cr-00712-SJO-TJH Document 163 Filed 04/06/20 Page 31 of 32 Page ID
                                       #:2146


1    luxurious lifestyle at the expense of his victims, reducing many to

2    penury and forcing them to come out of retirement and find work to

3    make ends meet.

4          Granting compassionate release would undermine these factors,

5    resulting in an effective sentence of just over four years — an

6    unjust sentence for defendant’s crimes, and far below the 10-year

7    sentence the Court imposed.      Moreover, the Court has already

8    recommended to the BOP a way to effectively address the risk

9    defendant faces from COVID-19 while in custody, namely to grant him a

10   temporary furlough, thereby removing him from the confines of Lompoc

11   while the current pandemic remains a potential threat.           The

12   controlling statutory scheme governing the placement of inmates

13   requires that BOP be afforded a reasonable opportunity to make an

14   individualized determination of defendant’s eligibility for such

15   relief, which would fully and adequately address the health risks

16   that defendant has highlighted in his instant application.

17   V.    CONCLUSION
18         Defendant’s application for compassionate release should be

19   dismissed or alternatively stayed pending BOP’s timely review of his

20   eligibility for other relief.       Even if the Court could reach the

21   merits of defendant’s compassionate relief request, the application

22   should be denied for the reasons set forth above.          Defendant has at

23   most established factual grounds for a temporary furlough from

24   custody or a temporary transfer to home confinement, both of which

25   fall within the purview of the BOP; he has not met the eligibility

26   requirements for permanent reduction of his sentence under 18 U.S.C.

27   § 3582(c).

28

                                            24
     Case 2:14-cr-00712-SJO-TJH Document 163 Filed 04/06/20 Page 32 of 32 Page ID
                                       #:2147


1          Finally, the government requests that, if this Court ultimately

2    grants relief, the government be given an opportunity to brief

3    appropriate conditions--including a release plan, a mandatory

4    quarantine, and a period of home confinement as a condition of

5    supervised release.     See 18 U.S.C. § 3582(c)(1)(A).

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                            25
